Citation Nr: 0505407	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2002, the appellant testified at a hearing held at 
the RO before a Hearing Officer.  A transcript of that 
hearing is of record.  At that hearing, he also raised the 
issue of entitlement to service connection for vertigo.  The 
record does not reflect that the RO has addressed this claim, 
which is therefore referred to the RO for appropriate action.  

This appeal was last before the Board in December 2003, when 
it was remanded to the RO for further development which has 
now been completed.  


FINDING OF FACT

The manifestations of the veteran's tinnitus are not unusual 
or exceptional.  

CONCLUSION OF LAW

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2001-04); 
VAOPGCPREC 2-03 (May 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  Some of the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

As explained below, the veteran is currently receiving the 
maximum possible schedular evaluation for tinnitus.  
Therefore, there is no additional evidence or information 
that could be obtained to substantiate a claim for a higher 
evaluation on a schedular basis.  It was for this reason that 
the Board remanded the case with instructions to provide the 
veteran with the required notice in response to a claim for a 
higher evaluation on an extra-schedular basis.  This was 
accomplished by an April 2004 letter from the Appeals 
Management Center to the veteran.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and the 
appellant maintained in an October 2002 statement that there 
were no relevant private medical treatment records currently 
available to him.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in October 2001, after the enactment of 
the VCAA in November 2000.  Notification and development 
assistance for the service connection claim had previously 
been offered by letter date in August 2001.  Subsequently, 
extensive notification and evidentiary development 
specifically pertaining to the initial rating issue were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in October 2004 after the final VCAA letter 
was issued in April 2004 without response from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In any event, the Board notes that the pertinent facts in 
this case are not in dispute and the law is dispositive.  
Therefore, no further development of the record is in order.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that recurrent tinnitus will be 
rated 10 percent disabling, which may be combined with 
ratings under other diagnostic codes except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  

In May 2003, the VA General Counsel issued VAOPGCPREC 2-03 
(2003), holding that Diagnostic Code 6260, as in effect prior 
to a June 1999 amendment, and as amended in June 1999, 
authorized (no more than) a single 10 percent disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral, bilateral, or in the head.  
According to this precedent opinion of the General Counsel, 
separate ratings for tinnitus for each ear could not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code of the Rating Schedule.  As previously noted in the 
December 2003 remand, the Board is bound by this precedent 
opinion of the VA General Counsel.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2004).  

In June 2003, the following "Note" was added to Diagnostic 
Code 6260 of the Rating Schedule:  "NOTE (2):  Assign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

By rating action dated in October 2001, service connection 
was granted for tinnitus, with the maximum schedular rating 
of 10 percent assigned based upon persistent tinnitus, 
effective from March 2000, which was one year before the date 
of claim.  

VA examinations of the appellant in September 2001 and May 
2002 both resulted in a diagnosis of tinnitus, by history.  

The appellant testified at the August 2002 hearing that he 
experiences tinnitus, or a ringing in his ears, 24 hours per 
day; and that this condition, which was present in both ears, 
frequently kept him from sleeping or woke him up.  He 
indicated that he also sometimes missed words of dialogue 
while watching the TV because of the ringing in his ears.  
The appellant reported that he had been retired since 1981, 
and he did not indicate at the hearing that his tinnitus had 
required frequent hospitalizations, etc.  He had been told by 
his doctors that this condition would not go away and that 
there was nothing that he could do about it.  

Diagnostic Code 6260 of the Rating Schedule, which is 
specifically applicable to tinnitus, does not provide, and 
never has provided, for a rating in excess of 10 percent for 
tinnitus.  The Board has also considered all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has found no section that provides a basis upon 
which to assign a higher disability evaluation for the 
disability at issue.  

The appellant is already in receipt of the maximum schedular 
disability rating for tinnitus.  The only basis for a higher 
rating would be extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the schedular criteria.  The 
veteran has been retired for many years; he has not required 
hospitalization for this disability; and the manifestations 
of this disability are those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


							(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


